COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 ELBERT BARTON,                                   §
                                                                  No. 08-12-00220-CR
                              Appellant,          §
                                                                       Appeal from
 v.                                               §
                                                              Criminal District Court No. 1
                                                  §
 THE STATE OF TEXAS,                                             of Dallas County, Texas
                                                  §
                              Appellee.                            (TC#F-1270504-H)
                                                  §


                                  MEMORANDUM OPINION

       Elbert Barton appeals his conviction of theft of property over $1,500. Appellant waived

his right to a jury trial and entered an open plea of guilty to the trial court. The trial court found

Appellant guilty and assessed punishment, enhanced by two prior convictions, at ten years’

confinement. We affirm.

       Appellant’s court-appointed counsel has filed a motion to withdraw supported by a brief in

which she concludes that this appeal is without merit and wholly frivolous. Appellate counsel

states that she has diligently reviewed the record and has found no grounds of error upon which an

appeal can be predicated. The brief meets the requirements of Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967),
by presenting a professional evaluation of the record demonstrating why, in effect, there are no

arguable grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

Appellate counsel delivered a copy of her brief and the record to Appellant and advised Appellant

of his right to review the appellate record and file a pro se brief. Appellant has filed two

documents with the Court which we have liberally construed as a pro se brief and a supplement to

his brief. The State did not file a response to either appellate counsel’s brief or Appellant’s pro se

responses.

       We may not address the merits of issues raised in an Anders brief, or those presented in a

pro se response. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We may

only consider whether: (1) the appeal is wholly frivolous and issue an opinion explaining that we

have reviewed the record and found no reversible error; or (2) arguable grounds for appeal exist,

and if so, remand the case to the trial court so that new counsel may be appointed to address those

issues. Id. We have carefully reviewed the record, appellate counsel’s brief, and Appellant’s

responses, and agree with appellate counsel that the appeal is wholly frivolous and without merit.

Further, we find nothing in the record that might arguably support the appeal.

       The judgment of conviction is affirmed.



                                               GUADALUPE RIVERA, Justice
December 18, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                  2